Citation Nr: 0920256	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by sleep disturbance, 
depression, social isolation, paranoia which results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of symptoms such as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, 
suicidal ideations, or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In increased rating claims, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) notification of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, the Board notes that the Veteran was not 
provided adequate notice in compliance with the requirements 
of Vazquez-Flores.  Nonetheless, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the December 2004 letter; February 2005 
rating decision; April 2005 statement of the case; May 2006 
rating decision; and supplemental statements of the case 
issued in May 2006, June 2006, and July 2006.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).

Moreover, the Board finds that the lack of notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case because the 
Veteran demonstrated actual knowledge of the rating criteria 
used to rate his disability.  Specifically, in the course of 
the present claim, the Veteran was afforded a VA examination 
in January 2005 to determine the current severity of his 
PTSD.  At that examination, the Veteran reported, among other 
things, that he was having difficulty concentrating at work, 
leading to a lower level of productivity, strains in his 
marriage, limited social interaction and panic attacks while 
shopping.  In addition, the Veteran denied, among other 
things, suicidal ideation, a history of self inflicted pain, 
manic attacks, and significant memory problems.  Thus, as the 
Board finds the Veteran had actual knowledge of the use of 
diagnostic codes and the applicable criteria for an increased 
rating for PTSD, any failure to provide him with adequate 
notice of this information is not prejudicial.  See Sanders, 
487 F.3d 881.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's VA medical records and 
all identified private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran with an appropriate VA examination in January 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a).  

The Board does observe that the Veteran's physician increased 
his prescriptions in March 2004 and the representative's 
contention that the claimant's PTSD has increased in severity 
since his most recent VA examination in January 2005.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the Veteran and his representative that 
the claimant's PTSD has gotten worse since his last VA 
examination.  Cf. Caffrey, 6 Vet. App. at 381 (appellant 
presented a letter from his rehabilitation counselor 
suggesting that the appellant's condition had become worse, 
and also presented a private examination report, prepared 
during the pendency of the appeal which also suggested that 
the appellant's condition was more severe than his rating 
indicated.  Thus, the appellant had presented evidence 
indicating both that there had been a material change in his 
condition and that his current rating was insufficient.  
Therefore, current VA examination was warranted).  In this 
regard, the most recent clinical evidence submitted, Dakota 
Clinic treatment records dated through May 2006, do not show 
that the Veteran's PTSD has increased in severity.  In fact, 
the Board notes that a treatment record dated in May 2006, 
noted that the Veteran's mood and PTSD were "better."  
Thus, because the Veteran has not presented any clinical 
evidence indicating that there has been a material change in 
his disability or that the current rating may be incorrect, 
the Board finds that a current VA examination is not 
warranted.  See 38 C.F.R. § 3.327(a) (2007); Caffrey, 6 Vet. 
App. at 381.  Furthermore, the Board emphasizes that the 
January 2005 VA examination was adequate and reliable, and a 
claim need not be remanded solely because of the passage of 
time when an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

In this case, the Veteran's PTSD is currently assigned a 50 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 50 
percent for his service-connected PTSD.  The Veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

During the appeal period, the Veteran has been assigned 
Global Assessment of Functioning Scale (GAF) scores ranging 
from 50 to 60.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that the clinical evidence more closely 
assesses the Veteran's occupational and social impairment 
around the 50 percent rating.  At the November 2004 Dakota 
Clinic examination, as well as the January 2005 VA 
examination, the Veteran complained of problems with 
increasing thoughts of Vietnam due to news about the 
September 11, 2001, attacks, avoidance of war stimuli, social 
isolation outside of his family, hyper startle response, 
depression, irritability, anxiety, panic attacks when 
shopping, difficulty concentrating and staying focused, 
difficulty sleeping and/or nightmares and intrusive thoughts.  
On examination, adverse symptomatolgy was limited to 
retreating into himself, a depressed mood, tearing up when 
talking about Vietnam, and/or a flat effect.  

More recent private treatment records, dated through May 
2006, note that the Veteran's PTSD symptoms have improved, to 
include sleeping through the night except perhaps once per 
month, using meditation and other mind and physical 
activities to decompress, and reporting a better overall 
mood.

Socially, the Veteran has been married continually for over 
thirty eight years to the same spouse.  He has two daughters 
who live locally, who he sees on a regular basis, although he 
admits there has been some strain in their relationship due 
to his symptoms.  The Veteran has few acquaintances and no 
close friends outside of his wife, and prefers to shop late 
at night at the stores that he knows well in order to avoid 
irritability and panic attacks that is attendant when he is 
present among large crowds.

Industrially, the Veteran has been continuously employed and 
is currently working  at the Vet Center in Fargo, North 
Dakota, where he has worked as a readjustment counselor since 
1997.  His work brings him in continual contact with fellow 
Veterans who also suffer from PTSD and contributes to his 
symptoms.  At the January 2005 VA examination, the Veteran 
reported decreased production as a result of his symptoms, 
but the examiner noted that the Veteran had only missed about 
four or five days of work as a result of his symptoms, as 
well as using two weeks vacation to cope with his PTSD, in 
the past year.  The examiner also stated that although the 
Veteran's PTSD symptoms could be expected to create some 
problems in employment, he was still considered employable 
for psychiatric purposes, although he recommended that the 
Veteran consider another location to avoid engaging in 
further conversations involving Vietnam.

Additionally, the Veteran submitted private treatment records 
form the Dakota Clinic in conjunction with his claim.  Among 
the records was a psychiatric examination conducted in 
November 2004.  The assessment and reported status of the 
Veteran was largely duplicative of the VA examination 
conducted a couple of months later in January 2005.  The 
Board notes that the November 2004 examiner assigned the 
Veteran a GAF score of 60, whereas the January 2005 VA 
examiner assigned him a GAF score of 50.

After evaluating the evidence, the Board concludes that the 
Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 50 
percent rating.  The Veteran's GAF scores and reported PTSD 
symptoms at the November 2004 and January 2005 examinations 
are indicative of moderate impairment.  Thus, although the 
Veteran contends that his PTSD has gotten worse, the clinical 
evidence and his GAF scores, ranging from 50 to 60, suggest 
otherwise.  Therefore, in evaluating all of the evidence of 
record, the Board finds that the Veteran's symptoms more 
nearly approximate moderate social and occupational 
impairment, or a 50 percent disability evaluation.

The Board finds that the Veteran has met the requirements for 
a 50 percent schedular rating, but no higher.  There is 
insufficient evidence of symptomatology that more nearly 
approximates the criteria for the assignment of a 70 percent 
disability rating.  In this regard, the Veteran does not 
experience any symptoms such as obsessional rituals which 
interfere with routine activities, exhibit speech that is 
intermittently illogical, obscure or irrelevant, impaired 
impulse control (such as unprovoked irritability with periods 
of violence) or neglect of personal appearance and hygiene.  
In addition, the Veteran exhibits none of the criteria listed 
for a 100 percent rating.  See 38 C.F.R. § 4.7.

The criteria for a higher disability or total schedular 
evaluation for the Veteran's service-connected PTSD have not 
been met for any portion of the appeal period.  Therefore, no 
staged ratings are appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In essence, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.

Based on the Veteran's written statements to the RO and 
statements to the VA examiner, that his PTSD interferes with 
his employment, the Board considered the application of 
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
notes that that Veteran reported difficulty concentrating and 
focusing at work, and in June 2005 his Vet Center team leader 
reported that he would have promoted the claimant but for his 
recent problems at work.  The evidence, however, does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his service connected PTSD, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
In reaching the above conclusions, the Board has not 
overlooked the Veteran's written statements to the RO or the 
claimant's statements to his VA examiner.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the Veteran's statements addressing the 
severity of the disorder are not probative evidence as to the 
issue on appeal.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD, currently rated as 50 percent, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


